Citation Nr: 1434942	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-03 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a back disability, to include spondylolisthesis with degenerative disc disease, status post laminectomy with disc fusion, status post disc replacement.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver Colorado.  

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of the hearing was created and associated with the claims file.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's July 2014 Appellant Brief, hearing transcript and VA outpatient treatment records are located in Virtual VA.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Board initially observes that there appears to be some controversy as to whether the claim presented is an original claim for service connection or whether it should be treated as a claim to reopen the issue of entitlement to service connection.   

In this regard, the Veteran applied for vocational rehabilitation based on his back disability in 1978.  In a March 1978 rating decision the appellant was not found eligible for vocational rehabilitation.  While the rating decision did not explicitly deny entitlement to service connection for a back disorder, the decision did state that there was "confirmation of a chronic back disorder was not shown during service nor at time of separation therefrom."  The appellant did not appeal.

The Veteran then applied for "compensation or pension" in October 1980 and in July 1981 only entitlement to nonservice connected pension benefits was explicitly denied.  

The Veteran again applied for "compensation or pension" again in May 1986 and only nonservice connected pension benefits were explicitly denied.  In the letter notifying the Veteran of this decision, however, VA advised the appellant that his "congenital back condition was a constitutional/developmental abnormality not aggravated by your military service." 

The Veteran applied for service connection for his back in April 1988, but was denied in May 1988 on the basis that he had not submitted new and material evidence.  He was denied on the same bases in October 2004, February 2006, December 2007 and January 2009 rating decisions.  

The representative has presented argument that the current claim for service connection for a back disorder should be treated as a de novo claim, and the Veteran is not required to present new and material evidence.  Significantly, however, in Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) found that, where a Veteran files more than one claim with the RO at the same time and the RO's decision acts (favorably or unfavorably) on one of the claims, but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run. 

Further, "A claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if the [VA] did not expressly address that claim in its decision."  Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009).  This "implicit denial" rule will result in the termination of the pending status of a formal or informal claim. Munro v. Shinseki, 616 F.3d 1293 (2010). 

In Cogburn v. Shinseki, 24 Vet. App. 205, 212-213 (2010), the United States Court of Appeals for Veterans Claims explained that when applying the implicit denial doctrine, there were four factors for consideration: 1) "the specificity of the claims or the relatedness of the claims" i.e., is the claimant seeking benefits "for a generalized set of symptoms, a specifically diagnosed disorder, or two (or more) specifically diagnosed disorders that are closely related"; 2) "the specificity of the adjudication, i.e., does the adjudication allude to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied?"; 3) "timing of the claims"; and 4) "whether the claimant is represented."  

Finally, 38 C.F.R. § 3.151 (2013) states that "(a) claim by a veteran for compensation may be considered to be a claim for pension; and a claim by a veteran for pension may be considered to be a claim for compensation.  The greater benefit will be awarded, unless the claimant specifically elects the lesser benefit."
 
On review of the evidence it is clear to the Board that the prior rating decisions are final as the Veteran's claim of entitlement to service connection for a back disorder.  At a minimum, the appellant's claim of entitlement to service connection for a back disorder has been implicitly denied.  Hence, the Veteran must submit new and material evidence.

The Veteran has, however, testified that he has received Social Security Administration benefits.  No Social Security medical records are associated with the claims file.  As Social Security records could provide medical evidence related to the Veteran's claimed disabilities, they are relevant to the appealed issue, and they must be secured.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security records if there is a reasonable possibility that the records would help substantiate the Veteran's claim).  38 C.F.R. § 3.159.  

Further, as the Veteran has sought private and VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1),(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make efforts to obtain updated relevant VA treatment records.  All records obtained should be associated with the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The RO should solicit from the Veteran any private medical records in his possession and the necessary permission to contact his private medical providers.  If the Veteran grants permission, the RO should then obtain all updated private medical records from those providers.  The RO should document all steps taken to acquire these records.  If the RO cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  

3.  The Social Security Administration must be contacted, and all medical records associated with the Veteran's claim for benefits from that agency should be obtained and associated with the claims file.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.  

4.  Then after ensuring that all indicated development has been completed, to include the conduct of a VA orthopedic examination in the event the appellant does submit evidence that is new and material, the RO should readjudicate the claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



